Citation Nr: 0835509	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for cluster headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 2004 to March 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted service connection for cluster 
headaches.  A noncompensable disability evaluation was 
assigned, effective March 25, 2006.  The veteran appealed the 
assigned rating.  Thereafter, by a rating action dated in 
February 2007, the noncompensable disability evaluation 
assigned to migraine headaches was increased to 10 percent, 
effective March 25, 2006.  


FINDING OF FACT

Resolving the benefit of the doubt in his favor, the 
veteran's cluster headache disability is manifested by 
characteristic prostrating attacks occurring on an average of 
at least once a month over the last several months.


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent, but 
not greater, for cluster headaches have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 
 
As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for cluster headaches.  The United States Court of Appeals 
for the Federal Circuit and the United States Court of 
Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  VA medical 
records have been obtained, and the veteran was given a VA 
examination in May 2006.   The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 
 
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10. 
 
The claim for an increased evaluation of above referenced 
disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to that disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's headache disorder has been evaluated by analogy 
under the criteria set forth at 38 C.F.R. § 4.124a, DC 8100.  
38 C.F.R. § 4.20 (2007).  Under this Diagnostic Code 811, a 
10 percent evaluation is assigned for headaches with 
characteristic prostrating attacks averaging one in two 
months over the previous several months.  Headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrants a 30 
percent rating.  A 50 percent rating is warranted for 
headaches with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  This is the maximum rating available for 
headaches pursuant to DC 8100. 
 
According to the May 2006 VA examination report, the veteran 
has experienced headaches approximately four times per year.  
They last from one week to two and a half weeks at a time.  
The usual headache pain intensity was estimated to be 10 out 
of 10.  The pain was located behind the left eye.  The 
veteran was seen by military providers and diagnosed with 
migraines/cluster headaches on different occasions.  An MRI 
of his head was negative.  He was treated symptomatically 
with Percocet and Vicodin, but both of them did not relieve 
any of his headache symptoms.  The veteran stated that at the 
time of the headaches he is completely unable to do any 
ordinary or any extraordinary activity at all, and his 
headaches are prostrating in nature.  The veteran denied any 
abnormal movements or any other neurological symptoms or 
signs at the time of the headaches.  The examiner diagnosed 
cluster headaches which at the times of the flare up are a 
source of severe disability.  

A July 2006 VA medical record reflects that the veteran 
reported having had a headache on a near constant basis for 
one week.  He reported awakening from sleep with a headache.  
He reported having headaches two or three times per day with 
no relief from over the counter medications.

In his September 2006 notice of disagreement, the veteran 
reported he wakes up almost every night with a severe 
headache and that he gets them throughout the day.  The 
veteran clarified that the headaches occur in clusters about 
four times per year.  He said an episode of cluster headaches 
could last for several weeks.

A March 2007 VA medical record states that the veteran 
reported terrible migraine headaches.  He also noted that 
nothing has helped the pain.  

In a March 2007 personal statement, the veteran stated that 
he believes a 30 percent disability rating is warranted.  He 
noted averaging two or three prostrating attacks per month 
over the last several months.  The veteran stated that he 
takes Propranolol daily to reduce the number of attacks he 
has.  

In June 2007, the veteran submitted a headache log from May 
and June 2007.  This report lists headaches occurring on May 
23, 24, 29, and 30, and June 6, 7, and 11.  

After reviewing this evidence, the Board finds that the 30 
percent disability rating is warranted for the entire period 
on appeal.  As noted above, there is medical evidence 
documenting the prostrating nature of these attacks and that 
the veteran takes medication for this disability.  

The difference between the 10 percent and 30 percent 
disability ratings is the frequency of the headaches.  The 10 
percent rating requires attacks every other month, while the 
30 percent rating requires attacks every month.  The veteran 
acknowledges that he does not seek medical treatment whenever 
he suffers an attack, at least in part because he lives far 
from a VA facility.  The Board notes that the veteran is 
competent to report how frequently he experiences headaches.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).   The Board 
finds the veteran's testimony in this matter to be credible 
and finds that, resolving the benefit of the doubt in favor 
of the veteran, a 30 percent rating is warranted.

The Board has considered whether the veteran should be 
assigned a 50 percent rating.  However, the Board notes that 
the veteran has not claimed that his headaches are of a 
frequency to be productive of severe economic inadaptability.  
Therefore, a disability rating in excess of 30 percent is not 
warranted.  


ORDER

Entitlement to a disability evaluation of 30 percent for 
cluster headaches is granted, subject to the criteria 
governing payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


